Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 8, 2019

                                      No. 04-19-00441-CR

                                       Anthony MCVEA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR5436
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER
       On June 28, 2019, Appellant Anthony McVea filed a notice of appeal. The notice of
appeal does not indicate the date on which the trial court rendered a final judgment.
       The clerk’s record shows Appellant has been indicted, but it does not include a final order
or judgment or give any indication that a hearing on a dispositive motion or a trial was held.
         The clerk record does not contain an appealable judgment or order. See TEX. CODE
CRIM. PROC. ANN. art. 44.02 (authorizing a defendant in a criminal action to appeal); Abbott v.
State, 271 S.W.3d 694, 697 (Tex. Crim. App. 2008) (reiterating that the right to appeal under
article 44.02 is limited to appeal from a final judgment).
        We ORDER Appellant to show cause in writing within FIFTEEN DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. If Appellant fails to
show cause in writing as ordered, this appeal will be dismissed for want of jurisdiction. See
Abbott, 271 S.W.3d at 697 n.8.
       All other appellate deadlines are SUSPENDED pending further order of this court.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court